UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33033 PORTER BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1142247 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2500 Eastpoint Parkway, Louisville, Kentucky (Address of principal executive offices) (Zip Code) (502) 499-4800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date. 12,139,975 shares of Common Stock, no par value, were outstanding at April 30, 2013. 1 INDEX Page PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 36 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 51 ITEM 4. CONTROLS AND PROCEDURES 51 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 52 ITEM 1A. RISK FACTORS 52 ITEM 2. UNREGISTERED SALES ON EQUITY SECURITIES AND USE OF PROCEEDS 52 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 52 ITEM 4. MINE SAFETY DISCLOSURES 52 ITEM 5. OTHER INFORMATION 52 ITEM 6. EXHIBITS 52 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The following consolidated financial statements of Porter Bancorp, Inc. and subsidiary, PBI Bank, Inc. are submitted: Unaudited Consolidated Balance Sheets for March 31, 2013 and December 31, 2012 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 Unaudited Consolidated Statements of Comprehensive Income (Loss) for the three months ended March 31, 2013 and 2012 Unaudited Consolidated Statement of Changes in Stockholders’ Equity for the three months ended March 31, 2013 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 Notes to Unaudited Consolidated Financial Statements 3 PORTER BANCORP, INC. Unaudited Consolidated Balance Sheets (dollars in thousands except share data) March 31, December 31, Assets Cash and due from financial institutions $ $ Federal funds sold Cash and cash equivalents Securities available for sale Mortgage loans held for sale — Loans, net of allowance of $39,839 and $56,680, respectively Premises and equipment Other real estate owned Federal Home Loan Bank stock Bank owned life insurance Accrued interest receivable and other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits Non-interest bearing $ $ Interest bearing Total deposits Repurchase agreements Federal Home Loan Bank advances Accrued interest payable and other liabilities Subordinated capital note Junior subordinated debentures Total liabilities Stockholders’ equity Preferred stock, no par, 1,000,000 shares authorized, Series A – 35,000 issued and outstanding; Liquidation preference of $35 million at March 31, 2013 Series C – 317,042 issued and outstanding; Liquidation preference of $3.6 million at March 31, 2013 Common stock, no par, 86,000,000 shares authorized, 12,139,975 and 12,002,421 shares issued and outstanding, respectively Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 4 PORTER BANCORP, INC. Unaudited Consolidated Statements of Operations (dollars in thousands, except per share data) Three Months Ended March 31, Interest income Loans, including fees $ $ Taxable securities Tax exempt securities Fed funds sold and other Interest expense Deposits Federal Home Loan Bank advances 43 57 Subordinated capital note 58 71 Junior subordinated debentures Federal funds purchased and other 1 2 Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Income from fiduciary activities Bank card interchange fees Other real estate owned rental income 37 Title insurance commissions 13 22 Secondary market brokerage fees 15 17 Net gain on sales of loans originated for sale 58 45 Net gain on sales of securities — Other Non-interest expense Salaries and employee benefits Occupancy and equipment Other real estate owned expense FDIC Insurance Loan collection expense Professional fees State franchise tax Communications Postage and delivery Insurance expense 97 Other Income (loss) before income taxes ) Income tax benefit — — Net income (loss) ) Less: Dividends on preferred stock Accretion on Series A preferred stock 45 45 Earnings (losses) allocated to participating securities ) 35 Net income (loss) attributable to common shareholders $ ) $ Basic earnings (loss) per common share $ ) $ Diluted earnings (loss) per common share $ ) $ See accompanying notes to unaudited consolidated financial statements. 5 PORTER BANCORP, INC. Unaudited Consolidated Statements of Comprehensive Income (Loss) (in thousands) Three Months Ended March 31, Net income (loss) $ ) $ Other comprehensive income (loss), net of tax: Unrealized gain (loss) on securities: Unrealized gain (loss) arising during the period ) Reclassification of amount realized through sales — Included in net loss ) Tax effect 26 Net of tax ) Comprehensive income (loss) $ ) $ See accompanying notes to unaudited consolidated financial statements. 6 PORTER BANCORP, INC. Unaudited Consolidated Statement of Changes in Stockholders’ Equity For Three Months Ended March 31, 2013 (dollars in thousands, except share and per share data) Accumulated Shares Amount Additional Other Series A Series C Series A Series C Paid-In Retained Comprehensive Common Preferred Preferred Common Preferred Preferred Capital Deficit Income Total Balances, January 1, 2013 $ ) $ $ Issuance of unvested stock – Forfeited unvested stock ) – Stock-based compensation expense – Net loss – ) – ) Net change in accumulated other comprehensive income, net of taxes – ) ) Dividends 5% on Series A preferred stock – ) – ) Accretion of Series A preferred stock discount – 45 – – ) – – Balances, March 31, 2013 $ ) $ $ See accompanying notes to unaudited consolidated financial statements. 7 PORTER BANCORP, INC. Unaudited Consolidated Statements of Cash Flows For Three Months Ended March 31, 2013 and 2012 (dollars in thousands) Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net loss to net cash from operating activities Depreciation and amortization Provision for loan losses Net amortization on securities Stock-based compensation expense Net gain on loans originated for sale ) ) Loans originated for sale ) ) Proceeds from sales of loans originated for sale Net gain on sales of investment securities — ) Net loss on sales of other real estate owned Net write-down of other real estate owned Earnings on bank owned life insurance ) ) Net change in accrued interest receivable and other assets Net change in accrued interest payable and other liabilities ) Net cash from operating activities Cash flows from investing activities Purchases of available-for-sale securities ) ) Sales of available-for-sale securities — Maturities and prepayments of available-for-sale securities Proceeds from sale of other real estate owned Improvements to other real estate owned — (1 ) Loan originations and payments, net Purchases of premises and equipment, net ) ) Net cash from investing activities Cash flows from financing activities Net change in deposits ) ) Net change in repurchase agreements Repayment of Federal Home Loan Bank advances ) ) Repayment of subordinated capital note ) ) Net cash from financing activities ) ) Net change in cash and cash equivalents ) Beginning cash and cash equivalents Ending cash and cash equivalents $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid (refunded) — ) Supplemental non-cash disclosure: Transfer from loans to other real estate $ $ Financed sales of other real estate owned 15 See accompanying notes to unaudited consolidated financial statements. 8 PORTER BANCORP, INC. Notes to Unaudited Consolidated Financial Statements Note 1 – Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation – The consolidated financial statements include Porter Bancorp, Inc. (Company or PBI) and its subsidiary, PBI Bank (Bank).The Company owns a 100% interest in the Bank. All significant inter-company transactions and accounts have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, the financial statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for three months ended March 31, 2013 are not necessarily indicative of the results that may be expected for the entire year.A description of other significant accounting policies is presented in the notes to the Consolidated Financial Statements for the year ended December 31, 2012 included in the Company’s Annual Report on Form 10-K. Use of Estimates – To prepare financial statements in conformity with U.S. generally accepted accounting principles, management makes estimates and assumptions based on available information.These estimates and assumptions affect the amounts reported in the financial statements and the disclosures provided, and future results could differ.The allowance for loan losses, fair values of financial instruments, stock compensation, deferred tax assets, other intangibles, and fair values of other real estate owned are particularly subject to change. Reclassifications – Some items in the prior year financial statements were reclassified to conform to the current presentation. The reclassifications did not impact net income or stockholders’ equity. New Accounting Standards – In February 2013, the FASB issued ASU No. 2013-02, “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.”The provisions of ASU No. 2013-02 require an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. GAAP to be reclassified in its entirety to net income.For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about these amounts.The provisions of this new guidance are effective for fiscal years beginning after December 15, 2012.The adoption of ASU No. 2013-02 did not have a material impact on the Company’s statements of operations and condition. Note 2 – Going Concern Considerations and Future Plans The consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business for the foreseeable future. However, the events and circumstances described in this Noteraise substantial doubtabout the Company’s ability to continue as a going concern. During the first three months of 2013, we reported net loss to common shareholders of $524,000, compared with net income to common shareholders of $985,000 for the first three months of 2012.The decrease in net income compared to the first quarter of 2012 was primarily attributable to a $2.0 million gain on sale of investment securities in the first quarter of 2012. The decrease was also attributable to lower net interest margin due to lower average loans outstanding, loans repricing at lower rates, and the level of non-performing assets in our portfolio. These items were offset by a significant decrease in provision expense, which decreased from $3.8 million to $450,000. For the year ended December 31, 2012, we reported net loss to common shareholders of $33.4 million.This loss was attributable primarily to $40.3 million of provision for loan losses expense.A continued decline in credit quality in our portfolio resulted in net charge-offs of $36.1 million, and OREO expense of $10.5 million resulting from fair value write-downs driven by new appraisals and reduced marketing prices, net loss on sales, and ongoing operating expense.We also had lower net interest margin due to lower average loans outstanding, loans re-pricing at lower rates, and the level of non-performing loans in our portfolio.Net loss to common shareholders of $33.4 million, for the year ended December 31, 2012, compares with net loss to common shareholders of $105.2 million for the year ended December 31, 2011. In the fourth quarter of 2011, we began deferring the payment of regular quarterly cash dividends on our Series A Preferred Stock issued to the U.S. Treasury. At March 31, 2013, cumulative accrued and unpaid dividends on this stock totaled $3.0 million. If we defer dividend payments for six quarters, the holder of our Series A Preferred Stock (currently the U.S. Treasury) would then have the right to appoint up to two representatives to our Board of Directors. We will continue to accrue any deferred dividends, which will be deducted from income to common shareholders for financial statement purposes. In June 2011, the Bank agreed to a Consent Order with the FDIC and KDFI in which the Bank agreed, among other things, to improve asset quality, reduce loan concentrations, and maintain a minimum Tier 1 leverage ratio of 9% and a minimum total risk based capital ratio of 12%.The Consent Order was included in our Current Report on 8-K filed on June 30, 2011. In October 2012, the Bank entered into a new Consent Order with the FDIC and KDFI again agreeing to maintain a minimum Tier 1 leverage ratio of 9% and a minimum total risk based capital ratio of 12%. The Bank also agreed that if it should be unable to reach the required capital levels, and if directed in writing by the FDIC, then the Bank would within 30 days develop, adopt and implement a written plan to sell or merge itself into another federally insured financial institution or otherwise immediately obtain a sufficient capital investment into the Bank to fully meet the capital requirements. 9 We expect to continue to work with our regulators toward capital ratio compliance as outlined in the written capital plan previously submitted by the Bank. The new Consent Order also requires the Bank to continue to adhere to the plans implemented in response to the June 2011 Consent Order, and includes the substantive provisions of the June 2011 Consent Order. The new Consent Order was included in our Current Report on 8-K filed on September 19, 2012. As of March 31, 2013, the capital ratios required by the Consent Order were not met. In order to meet these capital requirements, the Board of Directors and management are continuing to evaluate strategies to achieve the following objectives: ● Increasing capital through a possible public offering or private placement of common stock to new and existing shareholders.We have engaged a financial advisor to assist our Board in evaluating our options for increasing capital and redeeming our Series A preferred stock issued to the US Treasury in 2008 under the Capital Purchase Program. ● Continuing to operate the Company and Bank in a safe and sound manner.This strategy will require us to continue to reduce the size of our balance sheet, reduce our lending concentrations, consider selling loans, and reduce other noninterest expense through the disposition of OREO. ● Continuing with succession planning and adding resources to the management team. John T. Taylor was named President and CEO for PBI Bank and appointed to the board of directors in July 2012.Additionally, John R. Davis was appointed Chief Credit Officer of PBI Bank in August 2012, with responsibility for establishing and executing the credit quality policies and overseeing credit administration for the organization. ● Evaluating our internal processes and procedures, distribution of labor, and work-flow to ensure we have adequately and appropriately deployed resources in an efficient manner in the current environment.To this end, we believe the opportunity exists for the centralization of key processes which will lead to improved execution and cost savings. ● Executing on our commitment to improve credit quality and reduce loan concentrations and balance sheet risk. o We have reduced the size of our loan portfolio significantly from $1.3 billion at December 31, 2010, to $1.1 billion at December 31, 2011, to $899.1 million at December 31, 2012, and $827.1 million at March 31, 2013.We have significantly improved our staffing in the commercial lending area which is now led by John R. Davis. o Our Consent Order calls for us to reduce our construction and development loans to not more than 75% of total risk-based capital. We are now in compliance with construction and development loans totaling $62.5 million, or 73% of total risk-based capital, at March 31, 2013, down from $70.3 million, or 82% of total risk-based capital, at December 31, 2012. o Our Consent Order also requires us to reduce non-owner occupied commercial real estate loans, construction and development loans, and multi-family residential real estate loans as a group, to not more than 250% of total risk-based capital.While we have made significant improvements over the last year, we were not in compliance with this concentration limit at March 31, 2013.These loans totaled $299.4 million, or 351% of total risk-based capital, at March 31, 2013 and $311.1 million, or 362% of total risk-based capital, at December 31, 2012. o We are working to reduce our loan concentrations by curtailing new construction and development lending and new non-owner occupied commercial real estate lending.We are also receiving principal reductions from amortizing credits and pay-downs from our customers who sell properties built for resale.We have reduced the construction loan portfolio from $199.5 million at December 31, 2010 to $62.5 million at March 31, 2013.Our non-owner occupied commercial real estate loans declined from $293.3 million at December 31, 2010 to $187.2 million at March 31, 2013. 10 ● Executing on our commitment to sell other real estate owned and reinvest in quality income producing assets. o The remediation process for loans secured by real estate has led the Bank to acquire significant levels of OREO in 2012, 2011, and 2010.This trend has continued at a slower pace in 2013.The Bank acquired $33.5 million, $41.9 million, and $90.8 million during 2012, 2011, and 2010, respectively.For the first three months of March 31, 2013, we acquired $3.7 million of OREO. o We have incurred significant losses in disposing of this real estate.We incurred losses totaling $9.3 million, $42.8 million, and $13.9 million in 2012, 2011, and 2010, respectively, from sales and fair value write-downs attributable to declining valuations as evidenced by new appraisals and from changes in our sales strategies.During the three month period ended March 31, 2013, we incurred OREO losses totaling $504,000, which consisted of $197,000 in loss on sale and $307,000 from declining values as evidenced by new appraisals and reduced marketing prices in connection with our sales strategies. o To ensure that we maximize the value we receive upon the sale of OREO, we continually evaluate sales opportunities and channels.We are targeting multiple sales opportunities and channels through internal marketing and the use of brokers, auctions, technology sales platforms, and bulk sale strategies.Proceeds from the sale of OREO totaled $2.7 million during the three months ended March 31, 2013 and $22.5 million, $26.0 million and $25.0 million during 2012, 2011, and 2010, respectively. o At December 31, 2012 the OREO portfolio consisted of 51% construction, development, and land assets.At March 31, 2013 this concentration had declined to 49%.This is consistent with our reduction of construction, development and other land loans,which have declined to $62.5 million at March 31, 2013 compared to $70.3 million at December 31, 2012.Over the past three months, the composition of our OREO portfolio has shifted toward 1-4 family residential properties, which we have found to be more liquid than construction, development, and land assets, while commercial real estate has declined slightly as a percentage of the portfolio.Commercial real estate of this nature represents 34% of the portfolio at March 31, 2013 compared with 35% at December 31, 2012.1-4 family residential properties represent 15% of the portfolio at March 31, 2013 compared with 12% at December 31, 2012. ● Evaluating other strategic alternatives, such as the sale of assets or branches. Bank regulatory agencies can exercise discretion when an institution does not meet the terms of a consent order.Based on individual circumstances, the agencies may issue mandatory directives, impose monetary penalties, initiate changes in management, or take more serious adverse actions. 11 Note 3 – Securities The fair value of available for sale securities and the related gross unrealized gains and losses recognized in accumulated other comprehensive income (loss) were as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (in thousands) March 31, 2013 U.S. Government and federal agency $ $ $ ) $ Agency mortgage-backed: residential ) State and municipal ) Corporate bonds (8 ) Other 71 — Total debt securities ) Equity (1 ) Total $ $ $ ) $ December 31, 2012 U.S. Government and federal agency $ $ $ — $ Agency mortgage-backed: residential ) State and municipal ) Corporate bonds ) Other 46 — Total debt securities ) Equity — Total $ $ $ ) $ Sales and calls of available for sale securities were as follows: Three Months Ended March 31, (in thousands) Proceeds $ — $ Gross gains — Gross losses — — The amortized cost and fair value of the debt investment securities portfolio are shown by contractual maturity.Contractual maturities may differ from actual maturities if issuers have the right to call or prepay obligations with or without call or prepayment penalties. Mortgage-backed securities not due at a single maturity date are detailed separately. March 31, 2013 Amortized Cost Fair Value (inthousands) Maturity Available-for-sale Within one year $ $ One to five years Five to ten years Beyond ten years Agency mortgage-backed: residential Total $ $ 12 Securities pledged at March 31, 2013 and December 31, 2012 had carrying values of approximately $60.4 million and $76.4 million, respectively, and were pledged to secure public deposits and repurchase agreements. The Company evaluates securities for other than temporary impairment (OTTI) on at least a quarterly basis, and more frequently when economic or market concerns warrant such evaluation.Consideration is given to the length of time and the extent to which the fair value has been less than cost, the financial condition and near-term prospects of the issuer, underlying credit quality of the issuer, and the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value.In analyzing an issuer’s financial condition, the Company may consider whether the securities are issued by the federal government or its agencies, whether downgrades by bond rating agencies have occurred, the sector or industry trends and cycles affecting the issuer, and the results of reviews of the issuer’s financial condition.Management currently intends to hold all securities with unrealized losses until recovery, which for fixed income securities may be at maturity. At March 31, 2013, the Company held 40 equity securities.Of these securities, two securities had an unrealized loss less than $1,000.One had been in an unrealized loss position for less than twelve months, and one for more than twelve months. All other equity securities were in an unrealized gain position at March 31, 2013.Management monitors the underlying financial condition of the issuers and current market pricing for these equity securities monthly. As of March 31, 2013, management does not believe any securities in our portfolio with unrealized losses should be classified as other than temporarily impaired. Management currently intends to hold all securities with unrealized losses until recovery, which for fixed income securities may be at maturity. Securities with unrealized losses at March 31, 2013 and December 31, 2012, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, are as follows: Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss (in thousands) March 31, 2013 U.S government & agency $ $ ) $ — $ — $ $ ) Agency mortgage-backed: residential ) — — ) State and municipal ) — — ) Corporate bonds (8 ) — — (8 ) Equity 2 (1 ) 8 — 10 (1 ) Total temporarily impaired $ $ ) $ 8 $ — $ $ ) December 31, 2012 Agency mortgage-backed: residential $ $ ) $ — $ — $ $ ) State and municipal ) — — ) Corporate bonds ) — — ) Equity 2 — — — 2 — Total temporarily impaired $ $ ) $ — $ — $ $ ) 13 Note 4 – Loans Loans were as follows: March December (in thousands) Commercial $ $ Commercial Real Estate: Construction Farmland Other Residential Real Estate: Multi-family 1-4 Family Consumer Agriculture Other Subtotal Less: Allowance for loan losses ) ) Loans, net $ $ The following table presents the activity in the allowance for loan losses by portfolio segment for the three months ended March 31, 2013 and 2012: Commercial Commercial Real Estate Residential Real Estate Consumer Agriculture Other Total (in thousands) March 31, 2013: Beginning balance $ 15 $ Provision for loan losses ) ) 86 ) (1 ) Loans charged off ) – ) Recoveries 94 91 – Ending balance $ 14 $ March 31, 2012: Beginning balance $ 14 $ Provision for loan losses 89 (2 ) Loans charged off ) – ) Recoveries 42 26 33 – – Ending balance $ 12 $ 14 The following table presents the balance in the allowance for loan losses and the recorded investment in loans by portfolio segment and based on the impairment method as of March 31, 2013: Commercial Commercial Real Estate Residential Real Estate Consumer Agriculture Other Total (in thousands) Allowance for loan losses: Ending allowance balance attributable to loans: Individually evaluated for impairment $ 21 $ — $ 12 $ Collectively evaluated for impairment 2 Total ending allowance balance $ 14 $ Loans: Loans individually evaluated for impairment $ Loans collectively evaluated for impairment Total ending loans balance $ The following table presents the balance in the allowance for loan losses and the recorded investment in loans by portfolio segment and based on the impairment method as of December 31, 2012: Commercial Commercial Real Estate Residential Real Estate Consumer Agriculture Other Total (in thousands) Allowance for loan losses: Ending allowance balance attributable to loans: Individually evaluated for impairment $ 68 $ 5 $ 11 $ Collectively evaluated for impairment 4 Total ending allowance balance $ 15 $ Loans: Loans individually evaluated for impairment $ 55 $ $ Loans collectively evaluated for impairment Total ending loans balance $ 15 Impaired Loans Impaired loans include restructured loans and commercial, construction, agriculture and commercial real estate loans on nonaccrual or classified as doubtful, whereby collection of the total amount is improbable, or loss, whereby all or a portion of the loan has been written off or a specific allowance for loss has been provided. The following table presents information related to loans individually evaluated for impairment by class of loans as of and for the three months ended March 31, 2013: Unpaid Principal Balance Recorded Investment Allowance For Loan Losses Allocated Average Recorded Investment Interest Income Recognized Cash Basis Income Recognized (in thousands) With No Related Allowance Recorded: Commercial $ $ $
